*11OPINION OF THE COURT
Per Curiam.
On November 29, 1994, the respondent was found guilty, after a trial before the Honorable Jacob Mishler, of two counts of conspiracy and three counts of wire fraud, in violation of 18 USC §§ 371 and 1343, in the United States District Court for the Eastern District of New York. The charges involved conspiring and knowingly and willfully devising a scheme and artifice to defraud The Federal Home Loan Mortgage Corporation (hereinafter Freddie Mac) to obtain money and property from Freddie Mac by means of false and fraudulent pretenses and, for the purpose of executing such scheme and artifice caused to be transmitted, by wire in interstate commerce, writings, signs, and signals.
The respondent was sentenced to a term of incarceration of 21 months but remained on bail pending the determination of his appeal.
A person is guilty of conspiracy in the fourth degree when, with intent that conduct constituting a class B or class C felony be performed, he agrees with one or more persons to engage in or cause the performance of such conduct (Penal Law § 105.10). The crime of which the respondent was convicted is essentially similar to conspiracy in the fourth degree to commit grand larceny in the second degree, a class C felony involving the theft of property in excess of $50,000 (Penal Law § 155.40).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Sullivan, Balletta and Friedmann, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Robert Levy, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective *12immediately, Robert Levy is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.